Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 01/10/2022.
3.	Claims 1-4, 6-11, 13-15 and 17-20 are currently pending in this Office action.  

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112 rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 01/10/2022.  However, new 35 U.S.C. 112 rejections are being made as shown set forth below:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-4, 6-8, 10-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-4 and 6-8, these claims recite the phrase of “A method” in line 1.  It appears that “A method” in claims 2-4 and 6-8 should be changed to --The method--. 
 
A non-transitory computer readable storage medium” in claims 10-11 and 13-14 should be changed to -- The non-transitory computer readable storage medium --. 
Regarding claims 17-20, these claims recite the phrase of “A computer system” in line 1.  It appears that “A computer system” in claims 17-20 should be changed to --The computer system--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 6-8, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0293376 (hereinafter Athmanathan) in view of U.S. 2020/0042522 (hereianfter Zait), and further in view of U.S. 10/414,357 (hereinafter Sorensen).

	Regarding claims 1 and 15, Athmanathan discloses a computer-implemented method comprising:
periodically issuing a request for information from a database in a container of a shared database environment ([0023-0024]; OS statistic snapshots for a database may be taken at specific intervals to calculate incremental resource utilization; database processes may be monitored to track resource utilization via an OS kernel);
’Netlink’ refers to a socket mechanism within linux that provides an inter-process communication (IPC) interface to communicate between the kernel and userspace”);
receiving the information in response to the request ([0024]; database processes may be monitored to track resource utilization via an OS kernel);
compiling from the information, statistics of current resource consumption by the database ([0028]; OS resource usage statistics may be tracked by the kernel using cgroups); 
	Athmanathan does not explicitly disclose the features of performing an analysis of the information to calculate a value representing predicted future resource consumption by the database; generating a plan update recommendation based upon the value; and communicating the plan update recommendation including the statistics.  However, Zait discloses that “predicted statistics may be predicted based on historical information, i.e. number of distinct values (NDV)…” ([0024]).  Zait additionally discloses that “…If gathered too frequently, then the overhead of statistics gathering affects the performance of the system.  If not gathered frequently enough, then the optimizer does not have fresh statistics to make the optimal execution plan selections” ([0083-0085]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Zait in the system of Athmanathan in view of the desire to enhance the monitoring database instances in a multi-database environment by predicting query plan statistics resulting in improving the efficiency of the database resource reserving system.  
	The references do not explicitly disclose the claim limitation of “a value comprising a entropy representing predicted future resource consumption by the database”.  However, Sorensen discloses that “…User profiles may also include various measures of consumption useful for other predictions, like a classification of a timeseries of electrical power delivery,…a frequency fluctuation of power consumption with the duty cycle on the range of five minutes to an hour, and other forms of energy consumption in being relatively high entropy.  Some embodiments may profile users predict future consumption, and modulate consumption thresholds below based on the profiles” (col. 9, lns. 48-col. 10, lns. 42) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Sorensen in the modified system of Athmanathan in view of the desire to enhance the monitoring the multi-database environment by utilizing the entropy values to predict future consumption resulting in improving the efficiency of the database resource allocation system.  In addition, Athmanathan discloses a computer system comprising one or more processors ([0050-0051]; fig. 6); utilizing the in-memory database (Zait: [0070]).

Regarding claim 2, Athmanathan in view of Zait and Sorensen disclose a method wherein the container comprises a Virtual Machine (VM) container (Athmanathan: [0028]).  

Regarding claims 6 and 17, Athmanathan in view of Zait and Sorensen disclose a method wherein the information comprises a sampling of a query log based upon a classification (Athmanathan: [0024, 0038-0039 and 0047]) and (Zait: [0073-0074]) and (Sorensen: col. 20, lns. 24-33).  Therefore, the limitations of claims 6 and 17 are rejected in the analysis of claims 1 or 15, and the claims are rejected on that basis.

Regarding claims 7 and 18, Athmanathan in view of Zait and Sorensen disclose a method wherein the information is collected from the database by a common file descriptor (Athmanathan: [0020]; each database instance corresponds to an executable implementation comprising memory structures that manage database files within the database) and (Zait: [0070]).  Therefore, the limitations of claims 7 and 18 are rejected in the analysis of claims 1 or 15, and the claims are rejected on that basis.

Regarding claim 8, Athmanathan in view of Zait and Sorensen disclose a method wherein the database comprises an in-memory database; and an in-memory database engine of the in-memory database is configured to perform the analysis (Zait: [0070 and 0072]).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

8.	Claims 3, 4, 9-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan in view of Zait and Sorensen, and further in view of U.S. 2011/0154003 (hereinafter Carrizo).

	Regarding claims 3 and 19, while Athmanathan in view of Zait and Sorensen disclose the feature of utilizing the kernel-level monitoring scheme (Athmanathan: [0027]); and that “For example, resources such CPU, system memory, network bandwidth, IOPs, and/or combination of these resources, may be allocated and/or assigned for the processes associated with a specific cgroup.  The kernel aggregates resource utilization numbers for the processes associated with the cgroup.  A crgoup subsystem and/or resource controller may be employed to manage and/or monitor specific resources(s) for the cgroup…” ([0034]), the references do not explicitly disclose the recited claim limitation of “the method wherein the database is controlled by a knob; and the value further comprises an adjusted setting of the knob”.  However, such features are When the rule is invoked, knob settings are adjusted to cause the example platform to operate in a manner indicative of good performance”; and “…As described in further detail below, after collecting any number of PMU signatures in a first knob state, the example knob manager 204 adjusts the knob settings of the example CPU 102 so that additional PMU signatures can be acquired for that same workload in view of the alternate knob settings…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Carrizo in the modified system of Athmanathan in view of the desire to enhance the monitoring database system by utilizing the dynamic platform specific settings improving the efficiency of the monitoring at the level of OS kernel.

	Regarding claims 4 and 20, Athmanathan,in view of Zait, Sorensen and Carrizo disclose a method wherein the knob comprises a memory knob (Carrizo: [0057]).  Therefore, the limitations of claims 4 and 20 are rejected in the analysis of claims 3 or 19, and the claims are rejected on that basis.

Regarding claim 9, Athmanathan discloses a non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising:
periodically issuing a request for information from a database in a container of a shared database environment ([0023-0024]; OS statistic snapshots for a database may be taken at specific intervals to calculate incremental resource utilization; database processes may be monitored to track resource utilization via an OS kernel);
’Netlink’ refers to a socket mechanism within linux that provides an inter-process communication (IPC) interface to communicate between the kernel and userspace”);
receiving the information in response to the request ([0024]; database processes may be monitored to track resource utilization via an OS kernel);
compiling from the information, statistics of current resource consumption by the database ([0028]; OS resource usage statistics may be tracked by the kernel using cgroups); 
	Athmanathan does not explicitly disclose the features of performing an analysis of the information to calculate an adjusted value representing predicted future resource consumption by the database; generating a plan update recommendation based upon the value; and communicating the plan update recommendation including the statistics.  However, Zait discloses that “predicted statistics may be predicted based on historical information, i.e. number of distinct values (NDV)…” ([0024]).  Zait additionally discloses that “…If gathered too frequently, then the overhead of statistics gathering affects the performance of the system.  If not gathered frequently enough, then the optimizer does not have fresh statistics to make the optimal execution plan selections” ([0083-0085]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Zait in the system of Athmanathan in view of the desire to enhance the monitoring database instances in a multi-database environment by predicting query plan statistics resulting in improving the efficiency of the database resource reserving system.  
	The references do not explicitly the claim limitation of “an adjusted entropy value representing predicted future resource consumption by the database”.  However, Sorensen discloses that “…User profiles may also include various measures of consumption useful for other predictions, like a classification of a timeseries of electrical power delivery,…a frequency fluctuation of power consumption with the duty cycle on the range of five minutes to an hour, and other forms of energy consumption in being relatively high entropy.  Some embodiments may profile users predict future consumption, and modulate consumption thresholds below based on the profiles” (col. 9, lns. 48-col. 10, lns. 42) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Sorensen in the modified system of Athmanathan in view of the desire to enhance the monitoring the multi-database environment by utilizing the entropy values to predict future consumption resulting in improving the efficiency of the database resource allocation system.   
	The above references do not explicitly disclose the recited claim limitation of “the database controlled by a memory knob”.  However, such features are well known in the art as disclosed by Carrizo ([0030 and 0057]; “Each knob configuration setting may trigger and/or otherwise enable/disable one or more features supported by the example CPU 102 such as,… high-bandwidth memory option settings…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Carrizo in the modified system of Athmanathan in view of the desire to enhance the monitoring database system by utilizing the dynamic platform specific settings improving the efficiency of the monitoring at the level of OS kernel.

	Regarding claim 10, Athmanathan,in view of Zait, Sorensen and Carrizo disclose a non-transitory computer readable storage medium wherein the container comprises a Virtual Machine (VM) container (Athmanathan: [0028]).  

each database instance corresponds to an executable implementation comprising memory structures that manage database files within the database) and (Zait: [0070]).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Regarding claim 13, Athmanathan in view of Zait and Sorensen disclose a non-transitory computer readable storage medium wherein the information further comprises a sampling of a query log based upon a classification (Athmanathan: [0024, 0038-0039 and 0047]) and (Zait: [0073-0074]) and (Sorensen: col. 20, lns. 24-33).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

	Regarding claim 14, Athmanathan in view of Zait and Sorensen disclose a non-transitory computer readable storage medium wherein the database comprises an in-memory database; and as in-memory database engine of the in-memory database is configured to perform the analysis (Athmanathan: [0020]; each database instance corresponds to an executable implementation comprising memory structures that manage database files within the database) and (Zait: [0070 and 0072]).  Therefore, the limitations of claim 14 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Response to Arguments
9.	Applicant’s arguments have been fully considered and are persuasive.  The Non-final Office action issued on 10/12/2021 has been withdrawn. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161